Citation Nr: 1033560	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  07-29 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for paralysis 
of the ulnar and median nerves of the right (dominant) hand.

2.  Entitlement to a rating in excess of 10 percent for residuals 
of a fracture of the right wrist.

3.  Entitlement to a rating in excess of 10 percent for donor 
site bone graft, left hip, associated with scar, left hip region, 
including entitlement to a separate, compensable rating for the 
left hip scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant, friend


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 
1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from a rating decision issued by the Regional Office 
(RO) in San Diego, California.  The case comes to the Board from 
the RO in Honolulu, Hawaii.

The Veteran testified before the undersigned Veterans Law Judge 
at a July 2010 hearing.  The hip rating is based on orthopedic 
impairment.  There are also contentions concerning a separate 
compensable rating for the residual scarring.  The issue has been 
appropriately characterized on the title page.

The issue of entitlement to a total disability rating by reason 
of individual unemployability has been raised by the record, but 
has not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

Additionally, testimony by the Veteran suggested that he wanted 
to raise claims for secondary service connection for hypertension 
and for a left wrist disability.  If he so intends, he should 
file these claims at the RO with specificity. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.
REMAND

At the Veteran's hearing in July 2010, he testified that his 
disabilities had become worse since his VA examination in October 
2007.  The Veteran contended that he now had lost all feeling in 
his right hand, lost coordination, and had increased right arm 
pain and numbness, stiffness, and swelling of the right hand.  He 
also contended that his grip strength and the range of motion of 
his right wrist both decreased since the examination and that he 
experienced increased pain and decreased mobility of his left 
leg.  The Veteran further testified that the scar on his left hip 
from the donor graft site became tender.  He testified 
additionally that he had to retire from his job due to his right 
hand and wrist disabilities. In light of these circumstances, and 
the fact that the VA examination took place over two and a half 
years ago, the Board finds that a new VA examination is warranted 
in order to determine the current severity of the Veteran's 
disabilities.  See VAOGCPREC 11-95 (April 7, 1995) (where a 
claimant asserts to the Board that there has been a further 
increase in the severity of his disability subsequent to the RO 
decision, the duty to assist may require that the Board remand 
the issue for additional evidentiary development, including a new 
examination). 

Additionally, the most recent VA treatment records in the claims 
file are from November 2007 and the most recent private treatment 
records are from July 2006.  More recent treatment records should 
be obtained.

Finally, the Veteran should be provided notice regarding how VA 
assigns disability ratings and effective dates as set forth in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be sent a new VCAA 
notice that complies with the requirements 
that were set forth in Dingess, 19 Vet. App. 
473.

2.  The RO/AMC should contact the Veteran and 
request that he identify all treatment that 
he received for his right hand and wrist 
and/or his left thigh since November 2007.  
Based on the Veteran's response, all 
identified treatment records should be 
obtained.  More recent VA treatment records 
should be obtained.  If records are 
identified but cannot be obtained, this fact, 
as well as the efforts that were made to 
obtain the records, should be documented in 
the claims file.  The Veteran should also be 
notified of VA's inability to obtain the 
records.  The Veteran should also be asked to 
obtain a statement from his most recent 
employer to indicate the reason for leaving 
his last impairment and to indicate any 
accommodations that were made for the Veteran 
during employment.  If he prefer that the 
RO/AMC make the contact he should provide any 
release needed to attempt to contact the 
employer.

3.  Then, the Veteran should be scheduled for 
a new VA examination(s) to address the 
current severity of his right wrist and hand 
disabilities and his left hip disability, 
including the graft site scar on his left 
hip.  All of the symptoms of these 
disabilities, and their functional effects, 
should be documented in the report(s) of 
examination.  All necessary tests and studies 
should be performed in connection with the 
examination(s).  The results should include a 
description of wrist strength, the range of 
motion, and all areas of numbness.  
Concerning the scar of the hip any breakdown, 
tenderness, pain or limitation of function 
should be set out in detail.  Orthopedic 
impairment of the hip, if any, should also be 
set forth.

4.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determinations remain 
adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond thereto.  

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.   The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



